COURT OF APPEALS FOR THE
                                FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER ON MOTION

Cause number:             01-14-00068-CV
Style:                    In re Allstate County Mutual Insurance Company


Date motion filed*:       June 18, 2014
                          Motion for leave to file supplement to Allstate’s petition for writ of
Type of motion:           mandamus and the mandamus record
Party filing motion:      Relator
Document to be filed:     Relator’s supplement to petition and supplemental mandamus record

Is appeal accelerated?       No

If motion to extend time:
       Original due date:
       Number of prior extensions:                           Current Due date:
       Date Requested:

Ordered that motion is:

             Granted
              If document is to be filed, document due:
                      The Court will not grant additional motions to extend time
             Denied
             Dismissed (e.g., want of jurisdiction, moot)
             Other: _____________________________________




Judge's signature: /s/ Sherry Radack
                
Date: September 16, 2014

November 7, 2008 Revision